Citation Nr: 1003620	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 
1999.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for migraine 
headaches and assigned a noncompensable evaluation, effective 
July 12, 2004.  In a subsequent August 2009 rating decision, 
the RO increased the evaluation for the Veteran's migraine 
headaches from noncompensable to 30 percent disabling, 
effective July 12, 2004.  As the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, the claim remains in controversy since less than 
the maximum benefit available was awarded. S ee AB v. Brown, 
6 Vet. App. 35 (1993).

The case was previously before the Board in December 2007 and 
March 2009, at which times, it was remanded for further 
development. 

In August 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

Throughout the rating period on appeal, the competent 
clinical evidence of record establishes that the Veteran's 
migraine headaches are manifested by frequent, chronic, 
prostrating attacks that are accompanied by photophobia, 
phonophobia, nausea, and occasional right eye pain, which do 
not fully respond to medication.




CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §, 4.124a, Diagnostic Code 8100 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Because the June 2006 rating decision granted service 
connection for the disability on appeal, such claim is now 
substantiated.  As such, her filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here 
because the September 2006 Statement of the Case and August 
2009 Supplemental Statement of the Case set forth the 
relevant diagnostic code (DC) for the disability at issue, 
and included a description of the rating formulas under that 
diagnostic code.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for her service-connected disability.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA outpatient 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The record reflects that the Veteran was afforded a VA 
examination in June 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained was more than adequate 
because the examiner elicited substantial information 
regarding the Veteran's medical history and symptoms and 
completed an objective examination of her which provided 
information relevant to the Diagnostic Code rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2008); Esteban v. Brown, 6 Vet. App 259 (1994).

Legal Analysis

The Veteran asserts that a higher evaluation is warranted for 
her service-connected migraine headaches.  At the outset, the 
Board observes that service connection for the disability at 
issue has been established effective from July 12, 2004.  

The Veteran's headaches have been assigned a 30 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2009).  That Code section provides for a 30 percent 
evaluation where the evidence demonstrates characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  In order to achieve the next 
higher, or 50 percent evaluation, the evidence must 
demonstrate headaches that are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  This is the maximum 
schedular rating assignable under this Diagnostic Code.

The record reflects that throughout the rating period on 
appeal, the Veteran has complained of, and sought treatment 
for, her service-connected headache disability on numerous 
occasions.  At no time has there been clinical indication 
that the headaches are prostrating as infrequent as an 
average of once per month, as contemplated under the 
currently assigned 30 percent rating.  In this regard, VA 
outpatient treatment records dated between 2004 and 2009 show 
that the Veteran complained of experiencing chronic, 
continuous migraine headaches that occurred anywhere from 
everyday to two times per month.  The Veteran, who described 
her headaches as feeling like her "left eye is about to pop 
out of my head" indicated that they were accompanied by 
nausea, photophobia, and phonophobia.  The record also shows 
that the Veteran has been prescribed various medications as 
treatment for her headaches, including Topomax, Imitrex, 
Zomig (Zolmitriptan), Topomax, Amitriptyline, Riboflavin, 
Magnesium Oxide, and Diclofenac Sodium.

On VA examination in June 2009, the Veteran described her 
migraine headaches, which occurred three times per week and 
lasted for an hour, as a sharp, constant pain to the right 
orbital area.  She indicated that there were no known 
identifiable triggers and that she had occasional nausea, no 
vomiting, occasional vision changes, photophobia, and 
phonophobia.  She also indicated that she took Zomig, which 
provided partial relief, that when she had the migraines she 
had to rest in a quiet dark room and avoid all physical 
activities, and that she had missed several days of work in 
the past as a result of her headaches. 

In weighing the clinical evidence of record, the Board finds 
that, with resolution of doubt in the Veteran's favor, an 
evaluation of 50 percent for the Veteran's migraine headaches 
under Diagnostic Code 8100 is warranted for the rating period 
on appeal.  This is the maximum schedular rating assignable 
under this Diagnostic Code.  In this case, the record 
demonstrates that the Veteran does experience chronic, 
prostrating headaches that occur anywhere from daily to one 
to two times per month.  It is not definitively established 
from the record that these migraines are productive of severe 
economic inadaptability.  In this regard, the Board notes 
that although a September 2006 VA outpatient treatment record 
shows that the Veteran reported being laid off from her 
mechanic job in June 2006, there is no evidence that such lay 
off was due to her migraine headaches.  Indeed, the record 
demonstrates that she again became employed in October 2006.  
The Board acknowledges that the Veteran, on VA examination in 
June 2009, indicated that she has missed "several days of 
work in the past" as a result of her headaches.  However, 
the record does not demonstrate that such loss of work has 
resulted in severe economic inadaptability.  Nevertheless, 
the lack of evidence that the Veteran's headaches are 
productive of severe economic inadaptability does not 
preclude assignment of the next higher evaluation.  In this 
regard, the Board finds that the overall disability picture 
more nearly approximates the criteria for a 50 percent 
evaluation under Diagnostic Code 8100 for migraine headaches 
throughout the rating period on appeal.

The Board has also considered whether any other Diagnostic 
Codes are applicable.  However, no other diagnostic code is 
more appropriate for rating the Veteran's headache 
disability.

Extraschedular Consideration 

The Board has considered whether a referral for an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  However, the evidence does not 
reflect that the Veteran's headaches have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.

ORDER

Entitlement to an initial evaluation of 50 percent for 
migraine headaches is granted, subject to the applicable law 
governing the award of monetary benefits.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


